DETAILED ACTION
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Orimoto, et al. (US 5,352,402) in view of Oueslati, et al. (US 6,332,770).

	In reference to Claim 1, Orimoto discloses a method for manufacturing a container made of resin (10:44), the method comprising: injection molding a bottomed preform made of resin (10:45-48); adjusting a temperature of the preform manufactured in the injection molding (10:51-53); and blow molding the preform whose temperature has been adjusted to manufacture the container made of resin (11:7-10), and in the temperature adjustment, the preform is accommodated in a cavity mold (11:7-10), an air introduction member having a port brought into airtight contact with the preform (7:18 high-pressure blow air flow passage) and air is supplied from the blowing port of the air introduction member into the preform so as to cool the preform and the air is discharged from a discharge port of the air introduction member to an outside of the preform (11:7-10), so that the preform is in close contact with an inner wall of the cavity mold and is cooled (11:7-10).
Orimoto does not disclose wherein the temperature adjustment cools the preform by an air introducing member before the blow molding, a blowing port and a discharge port, with at least one of the blowing port or the discharge being located within the preform while the air introduction member is airtight contact with the preform.

It would have been obvious to one of ordinary skill in the art to complete the molding method of Orimoto by using the blowing pin of Oueslati because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Orimoto) contained a base method (molding) upon which the claimed invention can be seen as an improvement.  The prior art (Oueslati) contained a comparable method (molding) that has been improved in the same way (cooling pin) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (cooling pin) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a controlled internal temperature). 

In reference to Claim 2, modified Orimoto discloses the method of Claim 1, as described above.
Orimoto discloses a temperature adjusting medium flows in the cavity mold, wherein, in the temperature adjustment, the preform is temperature-adjusted from an outer side by the close contact 

In reference to Claim 3, Orimoto discloses a method for manufacturing a container made of resin (10:44), the method comprising; injection molding a bottomed preform made of resin (10:45-48); adjusting a temperature of the preform manufactured in the injection molding (10:51-53); and blow molding the preform whose temperature has been adjusted to manufacture the container made of resin (11:7-10), wherein in the injection molding, a resin material is injected into a space having a shape of the preform, the space being formed by mold-clamping an injection molding mold, the resin material is cooled inside the space after the injection of the resin material has been completed (13:65-14:4), and a time during which the resin material is cooled in the space after the injection of the resin material has been completed is half or less of a time during which the resin material is injected (14:5-9), and wherein, in the temperature adjustment, the preform is; cooled from an outside by contact with the injection molding mold (10:60-64).
Orimoto does not disclose the preform is; cooled from an inside using air that is introduced at a location inside the preform.
Oueslati discloses a method for manufacturing a container made of resin (1:5-9), the method comprising; injection molding a bottomed preform made of resin (2:66-3:13); adjusting a temperature of the preform manufactured in the injection molding (6:60-7:15); wherein in the injection molding, a resin material is injected into a space having a shape of the preform (Fig. 5), the resin material is cooled inside the space after the injection of the resin material has been completed (6:60-7:15), and wherein, in the temperature adjustment, the preform is; cooled from an inside using air that is introduced at a location inside the preform (6:60-7:15).


In reference to Claim 10, modified Orimoto discloses the method of Claim 1, as described above.
Oueslati discloses during the temperature adjustment, the preform is cooled from an inside via convection (6:60-7:15).
Orimoto discloses during the temperature adjustment, the preform is cooled from an outside via contact with a mold (10:60-64).

In reference to Claim 11, modified Orimoto discloses the method of Claim 1, as described above.
Oueslati discloses the temperature adjustment is configured to ensure that the preform has or retains as temperature suitable and/or optimal for blow molding before the preform is blow molded during the blow molding (6:60-7:15) 
Oueslati’s disclosure is striving to obtain the perfect temperature for each molding step therefore it would be obvious to one of ordinary skill in the art to obtain a suitable and/or optimal temperature for blow molding.

In reference to Claim 12, modified Orimoto discloses the method of Claim 3, as described above.
Oueslati discloses during the temperature adjustment, the preform is cooled from an inside via convection (6:60-7:15).
Orimoto discloses during the temperature adjustment, the preform is cooled from an outside via contact with a mold (10:60-64).

In reference to Claim 13, modified Orimoto discloses the method of Claim 3, as described above.
Oueslati discloses the temperature adjustment is configured to ensure that the preform has or retains as temperature suitable and/or optimal for blow molding before the preform is blow molded during the blow molding (6:60-7:15) 
Oueslati’s disclosure is striving to obtain the perfect temperature for each molding step therefore it would be obvious to one of ordinary skill in the art to obtain a suitable and/or optimal temperature for blow molding.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Orimoto, et al. (US 5,352,402) in view of Hafner, et al. (US 3,980,192) and Oueslati, et al. (US 6,332,770).

In reference to Claim 7, Orimoto discloses a method of manufacturing a container made of resin (10:44), the method comprising: injection molding a bottomed preform made of resin (10:45-48); adjusting a temperature of the preform manufactured in the injection molding (10:51-53); and blow molding the preform whose temperature has been adjusted to manufacture the container made of resin (11:7-10).
Orimoto does not specifically disclose (a) the preform has a thickness equal to or larger than 2.0 mm and equal to or smaller than 10.0 mm, wherein an area ratio of a sectional area of the container  (b) wherein a longitudinal stretching ratio of the container to the preform is: equal to or larger than 1.1 times and equal to or small than 1.2 times; or equal to or larger than 1.9 times and equal to or smaller than 4.0 times, and (c) in the temperature adjustment, the preform is cooled from an inner side thereof using air that is; introduced at a location inside the preform, and discharged to an outside from a location is inside the preform.
Orimoto discloses a preform height to final height ratio of 1.28, which can be extrapolated to mean a thickness between 2-10 mm and a vertical center line between 1.2-10 times. 
It would have been obvious to one of ordinary skill in the art to complete the molding process of Orimoto with a preform thickness between 2 and 10 mm because the final ratios in Table 3 are Primary Article Height to Final Article Height 1.28, and Primary Article Diameter to Final Article Diameter 1.00.
In reference to (b), Hafner discloses a method of manufacturing a container made of resin (Abstract), the method comprising: injection molding a bottomed preform made of resin (4:12-13); wherein a longitudinal stretching ratio of the container to the preform is: equal to or larger than 1.1 times and equal to or small than 1.2 times; or equal to or larger than 1.9 times and equal to or smaller than 4.0 times (7:3-6).
It would have been obvious to one of ordinary skill in the art to complete the manufacturing method of Orimoto by particular stretching ratios like Hafner because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Orimoto) contained a base method (manufacturing method) upon with the claimed invention can be seen as an improvement.  The prior art (Hafner) contained a comparable method (manufacturing method) that has been improved in the same way (particular stretching ratios) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (particular stretching ratios) in the same way to 
In reference to (c), Oueslati discloses a method of manufacturing a container made of resin (1:5-9), the method comprising: injection molding a bottomed preform made of resin (2:66-3:13); adjusting a temperature of the preform manufactured in the injection molding (6:60-7:15); and wherein in the temperature adjustment, the preform is cooled from an inner side thereof using air that is (6:60-7:15); introduced at a location inside the preform, and discharged to an outside from a location is inside the preform (6:60-7:15, Fig. 5).
It would have been obvious to one of ordinary skill in the art to complete the molding method of Orimoto by using the blowing pin of Oueslati because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Orimoto) contained a base method (molding) upon which the claimed invention can be seen as an improvement.  The prior art (Oueslati) contained a comparable method (molding) that has been improved in the same way (cooling pin) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (cooling pin) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a controlled internal temperature). 

In reference to Claim 8, modified Orimoto discloses the method of Claim 7, as described above.
Oueslati discloses during the temperature adjustment, the preform is cooled from an inside via convection (6:60-7:15).
Orimoto discloses during the temperature adjustment, the preform is cooled from an outside via contact with a mold (10:60-64).

In reference to Claim 9, modified Orimoto discloses the method of Claim 7, as described above.
Oueslati discloses the temperature adjustment is configured to ensure that the preform has or retains as temperature suitable and/or optimal for blow molding before the preform is blow molded during the blow molding (6:60-7:15) 
Oueslati’s disclosure is striving to obtain the perfect temperature for each molding step therefore it would be obvious to one of ordinary skill in the art to obtain a suitable and/or optimal temperature for blow molding.

Response to Arguments
Applicant’s arguments with respect to Claims 1-3 and 7 have been considered but are moot because the new ground of rejection does not rely on the current combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/Examiner, Art Unit 1742